People v Resheroop (2022 NY Slip Op 05606)





People v Resheroop


2022 NY Slip Op 05606


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Renwick, J.P., Oing, González, Mendez, Shulman, JJ. 


Ind No. 2711/18 Appeal No. 16372 Case No. 2020-00872 

[*1]The People of the State of New York, Respondent,
vBahrat Resheroop, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Danielle Krumholz of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Jillian Lewis of counsel), for respondent.

Judgment, Supreme Court, New York County (Stephen M. Antignani, J.), rendered December 12, 2019, convicting defendant, after a jury trial, of conspiracy in the second degree, and sentencing him to a prison term of two to six years, unanimously reversed, on the law, and the matter remanded for a new trial.
Defendant is entitled to a new trial because the court denied his request for new counsel without making any inquiry, and without giving defendant any opportunity to explain the basis for his request (see People v McCummings, 124 AD3d 502, 502-03 [1st Dept 2015]; People v Rodriguez, 46 AD3d 396 [1st Dept 2007], lv denied 10 NY3d 844 [2007]).
Because we are ordering a new trial, we find it unnecessary to reach defendant's
remaining claim.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 6, 2022